Citation Nr: 1211141	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  07-23 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional lung disability as a result of VA treatment.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional lumbar spine disability as a result of VA treatment.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional gastrointestinal disability as a result of VA treatment.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional left lower extremity neurological disability as a result of VA treatment.

5.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional left leg neurological disability as a result of VA treatment.

6.  Whether new and material evidence has been received in order to reopen a claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional genitourinary disability as a result of VA treatment.

7.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional genitourinary disability as a result of VA treatment.

8.  Whether new and material evidence has been received in order to reopen a claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional heart disability as a result of VA surgical treatment.

9.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional heart disability as a result of VA surgical treatment.

10.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a psychiatric disorder. 

11.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), paranoid schizophrenia, adjustment disorder, bipolar disorder, and depression. 

12.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and R. L.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to May 1976.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in November 2005 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in May 2007.  A transcript of that hearing is of record.

In May 2011, the Veteran testified at a Board videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  During that month, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal with a waiver of RO jurisdiction of that evidence.  The Board accepts that evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for urinary incontinence, left lower extremity neurological impairment, and myocardial infarction, on a direct basis or as secondary to the claimed lumbar spine disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for additional disabilities claimed as urinary incontinence, left lower extremity neurological impairment, and myocardial infarction as a result of VA treatment and entitlement to service connection for an acquired psychiatric disorder and lumbar spine disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  During the May 2011 hearing, and prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional lung disability as a result of VA treatment.

2.  During the May 2011 hearing, and prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of whether new and material evidence had been received in order to reopen a claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional lumbar spine disability as a result of VA treatment.

3.  During the May 2011 hearing, and prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of whether new and material evidence had been received in order to reopen a claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional gastrointestinal disability as a result of VA treatment.

4.  An August 2003 rating decision denied compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, for an additional left lower extremity neurological disability as a result of VA treatment and the Veteran did not perfect an appeal. 

5.  New evidence associated with the claims file since the August 2003 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, for an additional left lower extremity neurological disability, as a result of VA treatment, and raises a reasonable possibility of substantiating that claim.

6.  An August 2003 rating decision denied compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, for an additional genitourinary disability as a result of VA treatment and the Veteran did not perfect an appeal. 

7.  New evidence associated with the claims file since the August 2003 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, for an additional genitourinary disability, as a result of VA treatment, and raises a reasonable possibility of substantiating that claim.

8.  An August 2003 rating decision denied compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, for an additional heart disability as a result of VA treatment and the Veteran did not perfect an appeal. 

9.  New evidence associated with the claims file since the August 2003 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for an additional heart disability, as a result of VA treatment, and raises a reasonable possibility of substantiating that claim.

10.  A December 1990 rating decision denied service connection for depressive disorder and the Veteran did not perfect an appeal. 

11.  New evidence associated with the claims file since the December 1990 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, paranoid schizophrenia, adjustment disorder, bipolar disorder, and depression, and raises a reasonable possibility of substantiating that claim. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional lung disability, as a result of VA treatment, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal of whether new and material evidence has been received to reopen a claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional lumbar spine disability as a result of VA treatment, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of the appeal of whether new and material evidence has been received in order to reopen a claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional gastrointestinal disability as a result of VA treatment, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The August 2003 rating decision that denied compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional left lower extremity neurological disability, as a result of VA treatment, is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

5.  Evidence received since the August 2003 denial is new and material, and the criteria for reopening the claim for entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional left lower extremity neurological disability, as a result of VA treatment, have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 

6.  The August 2003 rating decision that denied compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional genitourinary disability, as a result of VA treatment, is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 
7.  Evidence received since the August 2003 denial is new and material, and the criteria for reopening the claim for entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional genitourinary disability, as a result of VA treatment, have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 

8.  The August 2003 rating decision that denied compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional heart disability, as a result of VA treatment is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

9.  Evidence received since the August 2003 denial is new and material, and the criteria for reopening the claim for entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional heart disability, as a result of VA treatment, have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 

10.  The December 1990 rating decision that denied service connection for depressive disorder is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

11.  Evidence received since the December 1990 denial is new and material, and the criteria for reopening the claim for service connection for a psychiatric disorder, have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, the notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen previously denied claims based on the submission of new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy that requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Board has reopened the Veteran's claims of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 and entitlement to service connection for a psychiatric disorder.  Thus, no additional discussion of VA's duty to notify and assist is necessary with respect to those issues.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2011).

At his May 2011 videoconference hearing before the Board, the Veteran acknowledged that he was withdrawing his appeals on the issues of:  (1) entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional lung disability, (2) whether new and material evidence has been received to reopen a claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional lumbar spine disability, and (3) whether new and material evidence has been received to reopen a claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional gastrointestinal disability.  

The Board thus finds that the Veteran's statements indicating his intention to withdraw the appeals, once transcribed as a part of the record of his hearing, satisfy the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeals regarding the above three issues.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

New and Material Evidence Claims 

Unappealed rating decisions by the RO are final, with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is new and material.  Smith v. West, 12 Vet. App. 312 (1999).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Left Lower Extremity Neurological Disorder, Urinary Incontinence, and Myocardial Infarction

The claims of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for additional disabilities claimed as urinary incontinence, left lower extremity neurological impairment, and myocardial infarction as a result of VA treatment were originally denied in an August 2003 rating decision.  The RO determined that evidence failed to establish that VA medical services were the proximate cause of those additional claimed disabilities.  Notice of the August 2003 decision was sent to the Veteran's mailing address of record later that month.  While he filed a notice of disagreement for those matters in October 2003 and was issued a May 2005 statement of the case, the Veteran did not perfect a timely appeal.  There is also no indication that additional evidence was received between August 2003 and August 2004, which would have necessitated a reconsideration of the issues on appeal.  38 C.F.R. § 3.156(b) (2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the August 2003 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

In June 2005, the Veteran sought to reopen his claims.  This appeal arises from a November 2005 rating decision that reopened and denied the urinary incontinence and left lower extremity neurological impairment claims, and found that new and material evidence had not been submitted to reopen the myocardial infarction claim.. 

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Wakeford v. Brown, 8 Vet. App. 237 (1995).

Evidence added to the claims file since the August 2003 RO rating decision includes statements from the Veteran; lay statements from the Veteran's family and friends; VA examination and medical opinion reports (dated in May 2006, August 2006, September 2006, November 2006, December 2006, February 2007, March 2007. May 2007, July 2007, November 2008, January 2009, and February 2009); private treatment records dated from 1988 to 2011; private medical opinions dated in December 2004, May 2006, May 2007, and September 2008; a June 2005 tort settlement with the United States Government concerning VA treatment; VA treatment records dated from 2002 to 2011; a May 2007 DRO hearing transcript; and a December 2011 Board hearing transcript.

Some of the additionally received evidence is new because it was not previously before agency decision makers.  In the December 2004 statement, a private neurosurgeon opined that VA neurosurgeons fell below the standard of care by ignoring the Veteran's reported symptoms of leg pain and numbness and bladder problems following a January 2001 VA discogram.  The private neurosurgeon concluded that the delay in surgery until August 2002 resulted in the Veteran being left with permanent bladder problems.  In a December 2006 VA examination addendum report, a VA physician opined that the Veteran's neurological complaints were at least as likely as not caused or the result of his VA back procedure.  In a May 2007 letter, a private cardiologist opined that the Veteran's persistently sedentary lifestyle due to severe low back syndrome could be a risk factor contributing significantly to the progression of his known coronary artery disease. 

The Board finds that the new evidence is material, as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims, specifically,  whether the Veteran has an additional disability, whether that additional disability was caused by VA treatment, and whether the proximate cause of the Veteran's additional disabilities caused by VA treatment was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment.  When presumed credible, the new evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for additional disabilities claimed as urinary incontinence, left lower extremity neurological impairment, and myocardial infarction as a result of VA treatment.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the Board concludes that the criteria for reopening the claims of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for additional disabilities claimed as urinary incontinence, left lower extremity neurological impairment, and myocardial infarction as a result of VA treatment are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  To that extent only, the claim is allowed.

Psychiatric Disorder

When originally denied in a final December 1990 rating decision, the claim was characterized as entitlement to service connection for a depressive disorder.  In May 2007, the Veteran filed a claim for entitlement to service connection for PTSD.  A claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has more broadly characterized the claim on appeal.

Entitlement to service connection for a depressive disorder was originally denied in a December 1990 rating decision.  The RO determined that evidence failed to show the Veteran had been treated during service or within a year of separation from active service for a psychiatric disorder.  Notice of the December 1990 decision was sent to the Veteran's mailing address of record in January 1991.  The Veteran did not initiate a timely appeal.  There is also no indication that additional evidence was received between December 1990 and December 1991, which would have necessitated a reconsideration of the issue on appeal.  38 C.F.R. § 3.156(b) (2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the December 1990 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

In May 2007, the Veteran sought to reopen his claim of entitlement to service connection for a low back disorder.  This appeal arises from a January 2008 rating decision that denied service connection for PTSD and denied reopening the claim of entitlement to service connection for depressive disorder.   

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Wakeford v. Brown, 8 Vet. App. 237 (1995).

Evidence added to the claims file since the December 1990 RO rating decision includes statements from the Veteran; lay statements from the Veteran's family and friends; private treatment records received in May 2011; VA treatment records dated from 1992 to 2011; and a May 2011 Board hearing transcript.

Some of the additionally received evidence is new because it was not previously before agency decision makers.  In a May 2007 statement, a VA physician suggested that the Veteran's anxiety, PTSD, and depression were all due to his medical problems.  Additional VA treatment records dated from 1992 to 2011 listed findings of multiple psychiatric disorders, including schizophrenia, adjustment disorder, PTSD, bipolar disorder, and anxiety.  In May 2007, the Veteran asserted that his claimed psychiatric disorder was related to his in-service back injury.  

The Board finds that the new evidence is also material, because it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, specifically, the existence of a current psychiatric disability, the existence of supporting evidence that the claimed disorder was incurred in service, and the existence of a causal relationship between the present psychiatric disorder and an event incurred during service or the claimed lumbar spine disorder.  When presumed credible, the new evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disability.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a psychiatric disability, to include PTSD, paranoid schizophrenia, adjustment disorder, bipolar disorder, and depression, are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  To that extent only, the claim is allowed.

















	(CONTINUED ON NEXT PAGE)




ORDER

The appeal for entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional lung disability is dismissed.

The appeal for whether new and material evidence has been received to reopen a claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional lumbar spine disability is dismissed.

The appeal for whether new and material evidence has been received to reopen a claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for an additional gastrointestinal disability is dismissed.

New and material evidence has been received to reopen a claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional left lower extremity neurological disability.  To that extent only, the claim is allowed.

New and material evidence has been received to reopen a claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional genitourinary disability.  To that extent only, the claim is allowed.

New and material evidence has been received to reopen a claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for an additional heart disability.  To that extent only, the claim is allowed.

New and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include PTSD, paranoid schizophrenia, adjustment disorder, and depression.  To that extent only, the claim is allowed.



REMAND

The Board's review of the claims file reveals that further development on the issues of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for additional disabilities claimed as urinary incontinence, left lower extremity neurological impairment, and myocardial infarction and entitlement to service connection for a psychiatric disability and lumbar spine disability is warranted. 

A document indicating that the Veteran was awarded entitlement to Social Security Administration (SSA) disability benefits effective from December 2000, was associated with the record in July 2002.  In a May 2010 VA treatment record, the Veteran asserted that he was currently receiving SSA disability benefits due to psychiatric disorders.  Where there is notice the Veteran is receiving SSA disability benefits, VA has a duty to acquire a copy of the decision granting those benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate a claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, the records may be relevant to the matters on appeal and should be obtained.

The claims file shows that the Veteran has received VA medical treatment from the VA Medical Centers (VAMCs) in Long Beach, California, West Los Angeles, California, and Little Rock, Arkansas.  However, as the claims file only includes outpatient and inpatient treatment records from those providers dated to February 2011, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all outstanding VA records should be obtained.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions). 

While the Board is cognizant that a significant number of VA and private medical examinations and opinions are already of record for these matters, each of the opinions is flawed in some vital way, whether supported by an inadequate or incomprehensible rationale, lacking any etiological opinion, being not based on the correct standard of proof or regulative criteria for the applicable benefit, containing a finding that the etiology of a disability could not be resolved without speculation, containing general or speculative conclusion, failing to consider or discuss the Veteran's lay contentions or other medical evidence pertinent to the claim, or specifically highlighting that the examiner did not have access to relevant medical records.   

The magnitude and complexity of the record warranted a longitudinal and detailed review and precise discussion of the evidence pertinent to the claims on appeal to ensure all necessary additional development is fully secured in a timely matter. 

Left Lower Extremity Neurological Impairment, Urinary Incontinence, and Myocardial Infarction

In July 2002 and September 2002 statements, the Veteran asserted that he wanted file claims for compensation under 38 U.S.C.A. § 1151 and suffered leg pain and numbness related to VA's failure to treat his lumbar spine disorder prior to August 2002.  He contended that stress and sedentary lifestyle led to his heart attack in 2001. 

VA treatment records dated from 1995 to 2002 detailed that the Veteran complained of chest pain, urinary incontinence, chronic low back pain, and listed an assessment of mild bladder filling sensory defect in June 2002. 

A June 2002 private radiological evaluation report from R. C. T., M.D. detailed that the Veteran had suffered from a large herniated disc since at least June 1999 based on a review of VA films from 1999 to 2002.  A June 2002 progress note from that provider listed an assessment of neurological deficits, noting that the slow progression of neurological deficits (subjectively characterized by the Veteran as severe pain, numbness, loss of bladder control, and loss of bowel control) over several hours after the VA discogram without the excruciating pain in the back sounded more like a chemical or allergic reaction or actual chemical damage. 

VA operative and pathology reports dated in August 2002 showed findings consistent with herniated intervertebral disc and removal of L4-L5 disc.

A February 2003 VA spine examination report listed an impression of chronic low back pain, status post herniated disc at L4-L5, and residual neurological deficit from the herniated disc at L4-L5. 

In a May 2003 statement, the Veteran clarified his claims for compensation under 38 U.S.C.A. § 1151.  He asserted that a discogram test performed at the VA Medical Center in Little Rock, Arkansas, in 2002 caused his claimed neurological condition in his left lower extremity and urinary incontinence.  He further claimed that he suffered a heart attack due to being placed in bed for over a year, stress from lifestyle, and from pain and lack of care caused by VA treatment.  

In a June 2003 VA heart examination report, the examiner, a VA physician, listed a diagnosis of arteriosclerotic heart disease with previous myocardial infarction and placement of a stent in coronary arteries.  After examining the Veteran and reviewing the claims file, the examiner acknowledged the Veteran's assertions that prolonged bed rest had caused his heart disease.  The examiner opined that there was no medical evidence to substantiate prolonged bed rest as a cause of heart disease or heart attack.  The examiner also did not find any evidence that carelessness or negligence in the Veteran's medical care caused that problem.  

In a June 2003 VA brain and spinal cord examination report, the Veteran indicated that his back problems began five years before when he fell on a coffee can.  He complained of current numbness, tingling, and weakness in his left foot.  He further reported loss of sensation to urinate, with incontinence, but no difficulty in emptying his bladder that developed after his January 2002 VA discogram.  The examiner, a VA physician, listed an impression of left lower extremity and left lumbar radiculopathy involving the L5 and S1 nerve roots on examination.  As the Veteran's claims file was unavailable, the examiner indicated that it was difficult to answer the question of negligence.

Thereafter, VA treatment records dated from January 2002 to July 2003 pertaining the Veteran's extensive lumbar spine treatment were associated with the record.  A January 2002 VA lumbar myelogram listed an impression of an 8 millimeter central/right paracentral posterior disc protrusion at L4-L5, bilateral facet osteoarthritis at L4-L5, mild spinal canal stenosis at L4-L5, and minimal to mild spinal canal stenosis at L2-L3, L3-L4, and L5-S1 secondary to disc bulge/facet osteoarthritis.  In January 2002, a VA neurologist indicated that there was no definite electrodiagnostic evidence of left L2-S2 radiculopathy or peripheral neuropathy in the recent EMG/NCV study. 

A January 2002 discogram report detailed that informed consent was obtained prior to the procedure and risk and benefits were discussed.  The informed consent record is also part of the record.  The VA certified physician's assistant (PA-C) listed an impression of L4-5 small disk herniation with associated annual tear and bilateral facet degenerative changes; intact neural foraminal; and mild disk bulge visualized at L2-3, L3-4, and L5-S1.

The record shows that two separate VA neurosurgeons reviewed the Veteran's test results in January 2002 and did not recommend any surgical intervention at that time.  It was noted that the Veteran would not benefit from surgery as there was no significant protrusion, a degenerative process in the disc, and no compression of the nerve roots.  In February 2002, the Veteran complained of spasms and numbness to his leg and requested to go to the emergency room.  An additional neurosurgery consultation with another VA neurosurgeon and spine specialist in March 2002 again showed recommendations that the Veteran be referred back to his primary treatment provider and that the Veteran did not need surgery at that time.  He was noted to receive right lumbar paravertebral trigger point and right piriformis muscle injections in March 2002. 

A May 2002 VA MRI report revealed interval increase in size of the central disc extrusion at L4-L5 with associated minimal to mild canal stenosis and stable bilateral facet osteoarthritis throughout the lumbar spine.  The Veteran's degenerative disc disease at L2-L3 and minimal bilateral anterior/inferior neural foraminal narrowing at L4-L5 were both noted to be unchanged.  VA treatment notes dated in May 2002 listed diagnoses of lumbosacral radiculopathy and coronary artery disease. 

In a July 2002 statement, the VA Chief of Neurosurgery Service met with the Veteran after going through his case history and examining him.  The physician discussed different treatment options with the Veteran, advising him that if conservative treatment was not working, then surgery would become relevant.  The physician acknowledged the Veteran's assertions of bladder problems after the January 2002 discogram and discussed that aspect of the case with a neuroradiologist (who explained that sometimes there was extrusion of the material used for the discogram through a weak spot in the annulus of the disc that may lead to some inflammatory processes and even some infection occasionally to where it can precipitate some symptoms related to his neurological complaints).  The physician discussed the risk and benefits involved with the surgery including infection, bleeding, paralysis, coma, stroke, and death.  

An August 2002 VA hospital discharge summary shows that the Veteran underwent a left L4-L5 hemilaminectomy, foraminotomy, and microdiscectomy, secondary to a left L4-L5 HNP.  Discharge diagnoses of chronic low back pain and HNP at L4-L5 were listed in the report.  His postoperative course was significant for urinary retention.  He refused insertion of a recommended Foley catheter.  He was provided with a Foley catheter and instructed to schedule follow-ups with urology, primary care provider, and neurosurgery.  The informed consent record for the procedure is of record.  

VA neurosurgery consult results dated in October and December 2002 showed weight gain, complaints of some discomfort in the lumbar spine region, pain and numbness in the legs, healed incision site, ambulation with a cane, reports that he could not tell when his bladder was full, increased pain after lifting a 50 pound feed bag, and notations that he was being followed by urology.  

In February 2003, a VA neurosurgeon listed an impression of chronic low back pain due to L4-L5 disc status post recent surgery with residual sciatic pain component.  It was noted that the Veteran had gained weight despite a previous warning that it would aggravate back pain.  He then received additional right lumbar paravertebral trigger point and right piriformis muscle injections.  A February 2003 VA X-ray revealed minimal disc narrowing at the L4-5 level. 

In a July 2003 VA examination addendum report, the examiner from the June 2003 VA brain and spinal cord examination report, noted a review of the claims file.  The examiner acknowledged that the Veteran developed weakness of dorsiflexion of the foot, loss of stool control (which got better), tingling in his buttocks, and loss of sensation of feeling that he needed to urinate with incontinence or any difficulty in emptying bladder (this did not return to normal).  The examiner noted that the Veteran probably had a long history of those problems and did have some disk problems during that time, which were not felt to be enough for surgery.  The examiner opined that it was difficult to say whether the discogram made those complaints much worse.  It was highlighted that cramping and spasms did not show up in the record until a full month after surgery, that his neurosurgeon examinations looked fairly well, and that it appeared his main post-surgical complaint was pain.  While there may have been some difficulty in communication amongst the parties involved, the examiner opined did not think there was clearly any negligence, noting that it was certainly not inappropriate to try other methods of pain control before going on to surgery. 

Additional VA treatment records dated from June 2002 to August 2003 detailed continued findings of mild sensory neurogenic bladder.  Prior to the Veteran's August 2002 surgery, a VA physician assessed mild sensory defect with regard to filling sensation in June 2002.  Post void volume was noted to appear low on ultrasound but limited pelvic sonogram findings from April 2002 were negative and the Veteran was cleared for surgery.  

In an August 2003 rating decision, the RO denied compensation benefits pursuant to 38 U.S.C.A. § 1151, for urinary incontinence, left lower extremity neurological impairment, and myocardial infarction.  The RO found that evidence failed to establish that VA medical services were the proximate cause of those additional disabilities.

In June 2005, the Veteran submitted a packet of information construed by VA as a petition to reopen his claims for entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for urinary incontinence, left lower extremity neurological impairment, and myocardial infarction.  

The submitted evidence contained a December 2004 private medical opinion from A. S., M.D., a physician with a specialty in neurosurgery.  After reviewing the Veteran's records, the physician noted a long history of low back pain, dating back to at least 1999 (when an MRI showed a protruded L4-5 disc).  The physician specifically noted that low back pain without leg pain is not often cured or significantly relieved by surgery and the decision to try conservation therapy was appropriate at that time.  It was noted that the Veteran underwent a VA discogram in 2002 after his symptoms increased.  After the discogram, the Veteran was noted to then develop left leg pain and numbness and bowel and bladder incontinence.  While the bowel problem resolved, his bladder symptoms persisted.  Those symptoms were noted to strongly suggest cauda equine syndrome, which made a decision about surgery more urgent.  It was indicated that a repeat MRI in May 2002 showed progression of the L4-5 disc rupture.  While records noted that the Veteran was to have surgery in Oklahoma City, no action was taken despite his continued pain and urological symptoms until surgery was performed in August 2002.  The physician reported that the Veteran had continued to have bladder problems since then and had been unable to void properly.  The physician concluded that the Veteran had a clear cut picture of cauda equine syndrome with leg pain, leg numbness, and bladder problems.  The physician opined that the Veteran's condition was one of the few absolute indications for disc surgery.  It was the physician's professional opinion that VA neurosurgeons fell below the standard of care by ignoring those symptoms and delaying the surgery.  The physician concluded that the delay in surgery meant that the Veteran had a very small chance of relief of his bladder symptoms, and the result was that he was left with permanent problems in emptying his bladder.   

A June 2005 Stipulation for Compromise Settlement and Release of Federal Tort Claims Act Claims Pursuant to 26 U.S.C. § 2677 from the United States District Court in the Western District of Arkansas detailed that the Veteran received a settlement in the sum of $67,500.00 from the United States Government.  Additional documents detailed that the Veteran filed a medical malpractice action against VA, alleging that the Little Rock VA Medical Center's violation of the standard of care and negligence proximately caused him to sustain several different elements of damage. 

VA outpatient and inpatient treatment notes dated in 2005 detailed treatment for stenosis and unstable angina, chest pain, hypertension, and coronary artery disease status post CABG in December 2003 at a private facility.  He underwent a cardiolite stress test in January 2005 and percutaneous coronary intervention in August 2005.  

In a November 2005 rating decision, the RO reopened and denied the claims of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for urinary incontinence and left lower extremity neurological impairment.  However, the RO denied reopening the claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for myocardial infarction, concluding that new and material evidence had not been received that would show negligence was a cause of his heart attack. 

A November 2005 memorandum from VA Office of Regional Counsel in Little Rock, Arkansas, detailed that payment had been made on a claim against the United States arising out of medical care furnished at the VA Medical Center in Little Rock relating to codes concerning failure to diagnose and delay in diagnosis. 

VA treatment records and informed consent record detailed that the Veteran underwent cardiac catheterization in March and August 2006 and a coronary angiogram in May 2007.  Past medical history included CABG in December 2003 at a private facility, three stents in August 2004, and one stent in August 2005.  A sampling of VA treatment notes dated in March 2006, August 2006, and May 2007 shows the Veteran was continent and had no difficulty with voiding. 

A May 2006 private EMG report from M. M. J., M.D. showed complaints of lower extremity pain, numbness, and weakness.  The EMG study results were noted to be consistent with a diagnosis of bilateral peroneal neuropathies but with no evidence to suggestive radiculopathy or plexopathy.  The Veteran was noted to report a problem beginning with discograms and having evidence of a disc abnormality at the L4-5 level with spinal cord impingement.  The physician indicated that it was certainly possible that the patient did have problems from spinal cord involvement affecting the peroneal nerves bilaterally.  The physician further detailed that those findings would also explain the Veteran's history of bowel and bladder incontinence.

In May 2006 and September 2006, multiple VA examinations (genitourinary, peripheral nerves, and spine) were shown to be performed by an Advance Practice Registered Nurse (APRN) and cosigned by a VA urgent care physician.  After reviewing the file and examining the Veteran, the examiner diagnosed urinary incontinence in May 2006 and September 2006, opining in May 2006 that the disorder could not be related to the VA discogram in 2002 without resorting to mere speculation.  It was indicated that symptoms began after discogram and there was no evidence of carelessness, negligence, or misconduct in the Veteran's care.   The examiner diagnosed peripheral neuropathy in May 2006, opining that it could not be related to the Veteran's lumbar spine disorder without resorting to mere speculation.  The cited rationale was that the Veteran's burning sensation in the feet was induced by sensory stimulation, which was suggestive of a cause other than lumbar nerve root impingement.  

In an August 2006 VA peripheral nerves examination report, a VA physician, after examining the Veteran and reviewing the claims file, indicated that the Veteran's neurological examination showed no focal motor or sensory deficit and he had bilateral symmetrical deep tendon reflexes.  The examiner highlighted that the May 2006 EMG study was not performed by a neurologist, recommended a repeat EMG study of both legs, and indicated that he would then give a definitive opinion.  In an August 2006 addendum report, the same physician cited to a May 2006 EMG study, opining that the Veteran's condition was less likely as not (less than 50/50 probability) caused by or a result of surgery.

In a December 2006 addendum report, the same physician cited to a May 2006 EMG study, opining that the Veteran's complaints were at least as less likely as not (50-50 probability) caused by or a result of his back procedure.  The RO obtained yet another medical opinion from an additional physician in March 2007.  That physician noted that the physician who drafted the August and December 2006 reports discussed above found no EMG evidence of neurologic deficit, no hard evidence of deficit, and did not feel the Veteran's problems were related to his previous back problems.  It was concluded that the Veteran instead suffered from peripheral neuropathy. 

In a September 2006 VA spine examination report, a VA neurosurgeon opined that it was more than 50 percent likely that the Veteran's 2002 discogram caused a worsening of neurological problems and that the resultant delay in surgery of six to seven months caused him to have a permanent neurological problem, mainly a neurogenic bladder and chronic back pains.  In a November 2006 addendum, the neurosurgeon after reviewing the claims file highlighted that VA testing in 2004 showed that the Veteran's bladder was not obstructed.  The physician strongly recommended a urology consult with urodynamics to clarify the question of incontinence.  In a February 2007 addendum, the same neurosurgeon, after reviewing additional sections of the claims file, again recommended a urology consult.  The neurosurgeon noted that in his experience, he had never seen a neurogenic bladder occurring as a complication of a discogram but that one could experience that complication from a laminectomy and retraction of the dura or hematoma.  It was further noted that findings described were a small paramedian disc that was not an emergent case.  In a May 2007 VA neurosurgery note, the same VA neurosurgeon noted that one EMG study was abnormal and one was normal.  There was decreased pinprick in L5 and S1 dermatome on the left.  It was noted that the Veteran reported intermittently having to self catheterize and wears a diaper due to accidents.  In a February 2009 VA medical opinion, the VA neurosurgeon again noted a belief that the discogram did not cause the Veteran's disability. 

Additional VA treatment notes dated from March 2002 to July 2002 from a VAMC in Oklahoma City were associated with the record in 2007.  The record shows that an additional VA physician from the Oklahoma City VAMC reviewed the Veteran's test results with the neurosurgery staff in July 2002.  The physician did not recommend any surgical intervention at that time and urged continuance of nonsurgical therapy measures.  An April 2002 letter from the Little Rock VAMC Director responded to the Veteran's complaints with treatment at that facility.   

An April 2007 private lumbar spine MRI report revealed mild straightening the normal lumbar lordosis (probably positional), dessication of intervertebral disc spaces from L2-L5, mild loss of vertical height of L4-5, small midline disc protrusion versus asymmetrical disc bulge at L4-5, and moderate to marked degenerative facet arthropathy at L4-5.

A May 2007 letter from a private cardiologist, H. P., M.D., noted that the Veteran had had long-standing coronary artery disease and underwent a CABG in December 2003 and a cardiac catheterization in June 2006.  It was his understanding that the Veteran, due to severe low back syndrome, has been persistently sedentary with minimal physical activity and exercise, which could be a risk factor contributing significantly to the progression of his known coronary artery disease. 

In a September 2008 statement, a VA physician reported that the Veteran did not have scoliosis. 

In a September 2008 private medical opinion, A. S., M.D., a physician with a specialty in neurosurgery, indicated that the Veteran's bladder problems had not cleared.  The physician opined that the delay in surgery was not justified as bladder problems were one of the few indications for emergency back surgery.

A November 2008 VA peripheral nerves examination was performed by a VA Advanced Practice Nurse (APN) and cosigned by a VA emergency care physician.  After reviewing the file and examining the Veteran, the examiner listed a diagnosis of neuropathy and indicated that the etiology of the problem was a back injury.  In an attached November 2008 VA spine examination, the Veteran complained of intermittent urinary incontinence, nocturia, fecal incontinence, and lower extremity paresthesias, numbness, and weakness.  The examiner indicated that it would be mere speculation to specify which neurological deficits were related the Veteran's in-service injury.  

A November 2008 VA lumbar spine MRI report showed evidence of left hemilaminectomy at L4-5 without recurrent disc herniation. 

A January 2009 VA cardiology consult listed an assessment of coronary disease.  The treating physician could not say how much of his problem was made worse by his inactivity, stress, anger, and probably some PTSD.  Private treatment records detailed that he underwent another cardiac catheterization and angiography in August 2009. 

In a November 2009 statement, the Veteran again asserted that VA's reluctance to treat his heart condition resulted in his continuing health problems such as huge weight gains and losses. 

VA treatment records dated from 2009 to 2011 detailed findings of lumbago, normal genitourinary system, daily angina, coronary artery disease, absence of left foot drop, complaints of numbness and tingling in the left leg, and chronic low back pain.  In May 2010, the Veteran denied incontinence.  However, in June 2010, he asserted that he catheterized himself daily and complained of bladder incontinence.  

An October 1988 X-ray report, associated with the record in 2011, from Pioneer Hospital listed an impression of negative for fracture, consistent with mild degenerative disc disease at L4-5, and mild levoscoliosis.  VA treatment notes dated in January 2010 noted the Veteran's assertion that he had never been bowel or bladder incontinent.  

Based on the cumulative evidence of record, the Board finds that the Veteran should be examiner to clarify whether the Veteran has any additional genitourinary, left lower extremity neurological, or heart disabilities stemming from VA treatment that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA or by an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Lumbar Spine Disability

The Veteran contends that he suffers from a current lumbar spine disability as a result of an in-service fall injury in 1974.  

Service treatment records show complaints of low back pain caused by trauma in February 1974.  It was indicated that the Veteran was on profile for a low back contusion and received physical therapy.  A February 1974 X-ray report shows that the Veteran slipped on a wet floor and his back hit a trash can.  The X-ray revealed findings of spina bifida occulta at S1 and no evidence of acute injury.  Health records dated in May 1974, February 1975, March 1975, and July 1975 showed continued complaints of low back pain.  A February 1975 X-ray showed that the Veteran's spine was within normal limits while a July 1975 X-ray showed right scoliosis to the side, but otherwise no abnormality.  His April 1976 service separation examination report did not show any complaints, findings, or diagnosis of any lumbar spine disorder.  An April 1976 Report of Medical History shows that the Veteran endorsed having recurrent back pain.  The examiner noted that the Veteran had suffered muscle spasms and pain in the lumbar area. 

An October 1988 X-ray report from Pioneer Hospital listed an impression of negative for fracture, consistent with mild degenerative disc disease at L4-5, and mild levoscoliosis.  

A December 1998 VA X-ray report listed an impression of normal lumbosacral spine.  A January 1999 VA MRI report listed an impression of small central L4-5 disc herniation and dessication of the L2-3 disc.  A July 1999 VA myelogram report listed an impression of small ventral epidural defect at L2-3 level with moderate to large ventral epidural defect at L4-5 level without evidence of focal root cut-off. 

A July 1999 VA CT report listed an impression of large disk abnormality at L4-5 level.  It appeared to combine with large disk bulge, additional central and right sided disk herniation components, with right greater than left L5 root displacement as well as bulging at L2-3 level.  VA treatment notes dated in 1999 and 2001 showed continued complaints of chronic low back pain.  An October 2001 VA X-ray report revealed well preserved vertebral heights and disc spaces with minimal spurring at L3, L4, and L5.  A November 2001 VA MRI report listed an impression of L4-5 small disk herniation with associated annual tear and bilateral facet degenerative changes, intact neural foramina, and mild disk bulge visualized at L2-3, L3-4, and L5-S1 levels. 

A November 2001 VA hospital discharge summary notes that the Veteran was admitted to a rehab unit on a referral from neurosurgery with chronic lower back pain.  It listed a discharge diagnosis of rehabilitation for postural abnormality.  He was noted to complain of severe pain in his back, radiating pain from the left thigh to just slightly above the knee, and no bowel or bladder incontinence.  EMG and nerve conduction tests were noted to be negative for radiculopathy.  EMG testing of L3, L4, and L5 paraspinal muscles were also noted to be within normal limits.  Physical examination of admission showed significant lateral shift with scoliosis on standing that resolved when lying down.

A January 2002 VA lumbar myelogram listed an impression of an 8 millimeter central/right paracentral posterior disc protrusion at L4-L5, bilateral facet osteoarthritis at L4-L5, mild spinal canal stenosis at L4-L5, and minimal to mild spinal canal stenosis at L2-L3, L3-L4, and L5-S1 secondary to disc bulge/facet osteoarthritis.  A January 2002 discogram report detailed that informed consent was obtained prior to the procedure and risk and benefits were discussed.  The VA physician's assistant certified (PA-C) listed an impression of L4-5 small disk herniation with associated annual tear and bilateral facet degenerative changes; intact neural foraminal; and mild disk bulge visualized at L2-3, L3-4, and L5-S1.  The Veteran was noted to receive right lumbar paravertebral trigger point and right piriformis muscle injections in March 2002. 

A May 2002 VA MRI report revealed interval increase in size of the central disc extrusion at L4-L5 with associated minimal to mild canal stenosis and stable bilateral facet osteoarthritis throughout the lumbar spine.  The Veteran's degenerative disc disease at L2-L3 and minimal bilateral anterior/inferior neural foraminal narrowing at L4-L5 were both noted to be unchanged.  

A June 2002 private radiological evaluation report from R. C. T., M.D. detailed a review of VA radiology reports dated from 1999 to 2001, concluding that the Veteran had suffered from a large herniated disc since at least June 1999. 

In his July 2002 compensation claim, the Veteran asserted that a severe back condition had its onset in 1998.  In an additional July 2002 statement, the Veteran reported that he has had problems with his back since an in-service fall in 1974.  

An August 2002 VA hospital discharge summary shows that the Veteran underwent a left L4-L5 hemilaminectomy, foraminotomy, and microdiscectomy secondary to a left L4-L5 HNP.  Discharge diagnoses of chronic low back pain and HNP at L4-L5 were listed in the report.  

VA neurosurgery consult results dated in October and December 2002 show weight gain, complaints of some discomfort in the lumbar spine region, pain and numbness in the legs, healed incision site, ambulation with a cane, and increased pain since lifting a 50 pound feed bag.  

In February 2003, a VA neurosurgeon listed an impression of chronic low back pain due to L4-L5 disc status post recent surgery with residual sciatic pain component.  It was noted that the Veteran had gained weight despite previous warning that it would aggravate back pain.  He then received additional right lumbar paravertebral trigger point and right piriformis muscle injections.  A February 2003 VA X-ray report revealed minimal disc narrowing at the L4-5 level. 

A February 2003 VA spine examination report shows an impression of chronic low back pain, status post herniated disc at L4-L5, and residual neurological deficit from the herniated disc at L4-L5.  After reviewing the Veteran's records and examining him, the examiner, a VA physician, found that spina bifida occulta would not cause the Veteran's current pain and neurological findings.  While noting that the current condition could have stemmed from the initial inciting event in service, the examiner found that to be unlikely, as there was no evidence of any neurologic findings, X-rays were negative, and no other invasive studies were performed at that time.  The examiner concluded that there was no evidence to support that the current low back status was connected to the in-service fall in 1974.  Thereafter, the examiner noted that there was the possibility that the degenerative change seen at L4-L5 was a result of repetitive trauma over many years to the low back.  An attached February 2003 VA X-ray report listed an impression of minimal disc narrowing at the L4-5 level. 

In a June 2003 VA examination report, the Veteran indicated that his back problems began five years before when he fell on a coffee can.  

Lay statements received in March 2006 and September 2006 from family and friends of the Veteran discussed the continuity of his claimed back disorder, noting that he sought treatment many times over the years for back problems from separation until the present.

A May 2006 VA spine examination was performed by an Advance Practice Registered Nurse (APRN) and cosigned by a VA urgent care physician.  After reviewing the file and examining the Veteran, the examiner acknowledged in-service and post service back treatment and diagnosed low back arthralgia, but did not list any medical opinion.  A May 2006 VA X-ray report revealed mild disc space narrowing and degenerative disc disease at L4-5 as well as osteoarthritic changes involving articulating facets at the lumbosacral junction. 
 
An April 2007 private lumbar spine MRI report revealed mild straightening the normal lumbar lordosis, probably positional, dessication of intervertebral disc spaces from L2-L5, mild loss of vertical height of L4-5, small midline disc protrusion versus asymmetrical disc bulge at L4-5, and moderate to marked degenerative facet arthropathy at L4-5.

In a September 2008 statement, a VA physician reported that the Veteran did not have scoliosis. 

In a September 2008 private medical opinion, A. S., M.D., a physician with a specialty in neurosurgery, noted after reviewing the Veteran's records, that the history given by the Veteran and backed up by letters from family and friends was of low back pain developing in 1974 after an in-service fall.  From his history, the physician indicated that those symptoms continued intermittently for years until that got worse in 1999 and necessitated surgery in 2002.  It was the physician's opinion, to a reasonable degree of medical certainty, that the fall in 1974 caused the Veteran's back problems, which got worse during the years and eventually needed surgery.  His residuals problems were noted to be the result of that original injury. 

A November 2008 VA spine examination was performed by a VA Advanced Practice Nurse (APN) and cosigned by a VA emergency care physician.  After reviewing the file and examining the Veteran, the examiner opined that that it was at least as likely as not that the Veteran's chronic back pain and osteoarthritis were connected to his in-service back injury.  The examiner also noted the possibility that the Veteran's chronic pain was from recurrent trauma.  

VA treatment records dated from 1992 to 2011 were associated with the record, detailing findings of chronic low back pain and lumbago.  A July 2001 VA treatment record listed an assessment of chronic low back pain.  A November 2008 VA lumbar spine MRI report showed evidence of left hemilaminectomy at L4-5 without recurrent disc herniation.  In a February 2009 VA medical opinion, a VA neurosurgeon noted that it was not likely that the Veteran's current problems were related to his in-service back pain.

In light of the cumulative record discussed above, the Veteran should be examined to clarify the etiology of the Veteran's claimed lumbar spine disability on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
Psychiatric Disability

The Veteran also contends that his psychiatric disability is the result of his claimed lumbar spine disability or, in the alternative, is casually related to asserted in-service treatment for depression or an in-service fall injury.  

The service medical records are void of any complaints, treatment, or findings of any psychiatric disability.  However, in a February 1974 health record, the Veteran reported that he had a personal problem and needed to be seen in the Mental Health Clinic.  Additional health records dated in September and October 1974 show that the Veteran was twice referred to Community Drug and Alcohol Assistance Center (CDAAC) evaluation concerning probable drug use.  His April 1976 service exit examination report does not show any complaints, findings, or diagnosis of any psychiatric disorder.  An April 1976 Report of Medical History shows that the Veteran endorsed having depression or excessive worry and frequent trouble sleeping.

In an October 1990 claim, the Veteran asserted that his depression began in 1974, that he received treatment for that disorder in a German hospital during service, and that he had been treated by his private doctor until the present time.

A December 1990 rating decision denied service connection for a depressive disorder, determining that no chronic neurosis or psychosis was confirmed in service, just the Veteran's subjective complaint of depression and trouble sleeping.  It was further noted that no chronic psychosis was shown within one year after discharge. 

VA treatment records dated in 1992 and 1995 show findings of bipolar disorder.  A November 2001 VA hospital discharge summary shows that psychiatry and psychology consults were obtained during hospitalization.  It was indicated that the Veteran would continue with his current medications for major depression disorders. 

In a July 2002 statement, the Veteran reported that he became depressed due to back problems after service.  VA treatment records dated in 2002 show findings of depression. 

In May 2007, the Veteran claimed he suffered from PTSD and depression related to an in-service back injury in 1974.

In a January 2008 rating decision, the RO denied entitlement to service connection for PTSD, to include as secondary to lower back condition, and did not reopen the claim of entitlement to service connection for depressive disorder, to include as secondary to lower back condition.

In a June 2008 notice of disagreement with July 2008 clarification email, the Veteran indicated that he was claiming service connection for PTSD due to his heart and lower back disorders. 

Additional VA treatment records dated from 2001 to 2011 were associated with the record.  A July 2001 VA treatment record lists an assessment of depression with paranoia and a past medical history of PTSD and depression.  The Veteran had a positive PTSD screening in April 2005 and April 2006.  In a May 2007 VA neurosurgery note, a VA neurosurgeon noted that everything (anxiety, depression, PTSD) over all his medical problems was his main problem.  Stress was also noted to likely cause further problems with coronary artery disease.  A February 2009 VA Mental Health note lists problems of depression and PTSD.  The Veteran complained of being traumatized from multiple back and heart surgeries and procedures.  Treatment records dated from May 2009 to May 2010 show findings of depression, schizoaffective disorder, major depression, paranoia, and adjustment disorder with suicidal ideation.  Findings of anxiety, depression, and bipolar disorder were listed in a January 2010 treatment record.  In May 2010, a VA examiner listed an exacerbation of mental status due to excessive worry over physical issues.  Private treatment records dated in April 2011 show that the Veteran was treated for nerve pain and anxiety reaction at Sparks Regional Medical Center. 

In light of the cumulative record discussed above, the Veteran should be examined to determine the etiology of the claimed psychiatric disability on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

During his May 2007 and May 2011 hearings and in prior statements of record, the Veteran asserted that he had been treated for depression in a service hospital and received counseling while stationed in Germany in 1974 and was treated post-service in 1978 at the VAMC in Long Beach, California.  In-service hospital treatment records associated with the Veteran's asserted inpatient treatment in 1974 are not contained in the Veteran's service medical records.  Thus, further efforts consistent with the VA's duty to assist obligation are found to be necessary in order to obtain any additional in-service clinical records associated with the Veteran's hospitalization at an Army hospital in Germany during active service.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

Finally, evidence of record indicates that the Veteran has received private treatment for his claimed acquired psychiatric disorder from an unnamed private treatment provider after separation from service and from Sparks Regional Medical Center in April 2011.  Any records from those private treatment providers should also be obtained.  38 C.F.R. § 3.159(c) (2011). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed lumbar spine and acquired psychiatric disorder for the time period from May 1967 to the present.  Inquire as to when and where the Veteran was hospitalized during service for depression while he was stationed in Germany from August 1974 to May 1976.  Of particular interest are any private treatment records from Sparks Regional Medical Center and any other private treatment providers identified by the Veteran.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159 (2011).

2.  Obtain VA clinical records pertaining to the Veteran's claimed disorders (urinary incontinence, left lower extremity neurological impairment, heart disorder, acquired psychiatric disorder, and lower spine disorder) from the VAMCs in West Los Angeles, California, and Little Rock, Arkansas, for the period from February 2011 to the present and from the Long Beach VAMC for the time period from January 1978 to the present.  

3.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

4.  Contact NPRC or any other appropriate agency or facility, to include any Army hospital identified by the Veteran, to obtain any additional service treatment or in-service clinical records associated with the Veteran's period of active duty in Germany from August 1974 to May 1976.  Of particular interest are the complete hospitalization records, including, but not limited to: laboratory studies, progress notes, nursing notes, physician's notes, and mental health consultation reports stemming from any hospitalization for treatment of the claimed acquired psychiatric disorder in Germany from August 1974 to May 1976.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts to allow them the opportunity to obtain and submit those records. 

5.  After the above has been completed, schedule the Veteran for a VA genitourinary examination to evaluate his claimed urinary incontinence.  All indicated tests and studies, such as a urology consult with urodynamics, are to be performed.  The examiner must review the claims file and must note that review in the report.  The examiner should acknowledge and discuss the findings in the service and early post-service VA treatment records, VA examination and opinion reports (dated in July 2002, May 2006, September 2006, November 2006, February 2007, May 2007, November 2008, and February 2009), the December 2004 and September 2008 statements from the Veteran's private treatment providers, and the lay statements from the Veteran asserting the occurrence of an additional genitourinary disability caused by VA treatment and proximately due to VA negligence.  The examiner should provide the following opinions:

(a)  After a full review of the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any additional genitourinary disability (to include urinary incontinence) due to VA treatment, to include VA treatment dated in 1998, a January 2002 discogram, and an August 2002 surgical procedure.

(b)  If any additional disability is diagnosed, the examiner should offer an opinion as to whether it at least as likely as not (50 percent probability or greater) that the proximate cause of any identified additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment from 1998 to the present.  The examiner should also discuss whether any failure on part of VA to timely diagnose and properly treat the lumbar spine disorder caused or contributed to the Veteran's development of any additional disability (including urinary incontinence) and whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the hospital care, medical or surgical treatment, or examination without informed consent.

(c) If any additional disability is diagnosed, the examiner should offer an opinion as to whether it at least as likely as not (50 percent probability or greater) that the proximate cause of any identified additional disability is an event which was not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.

6.  Schedule the Veteran for a VA neurological examination to evaluate his claimed left lower extremity neurological impairment.  All indicated tests and studies are to be performed.  The examiner must review the claims file and must note that review in the report.  The examiner should acknowledge and discuss the findings in the VA treatment records, VA examination and opinion reports (dated in January 2002, July 2002, February 2003, July 2003, May 2006, August 2006, December 2006, March 2007, and November 2008), the January 2002, March 2002, June 2002, December 2004 and May 2006 statements from the Veteran's private treatment providers, and the lay statements from the Veteran asserting the occurrence of an additional neurological disability caused by VA treatment and proximately due to VA negligence.  The examiner should provide the following opinions:

(a)  After a full review of the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any additional neurological disability (to include left lower extremity neurological impairment) due to VA treatment, to include VA treatment dated in 1998, a January 2002 discogram, and an August 2002 surgical procedure. 

(b)  If any additional disability is diagnosed, the examiner should offer an opinion as to whether it at least as likely as not (50 percent probability or greater) that the proximate cause of any identified additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment from 1998 to the present.  The examiner should also discuss whether any failure on part of VA to timely diagnose and properly treat the lumbar spine disorder caused or contributed to the Veteran's development of any additional disability (including left lower extremity neurological impairment) and whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the hospital care, medical or surgical treatment, or examination without informed consent.

(c)  If any additional disability is diagnosed, the examiner should offer an opinion as to whether it at least as likely as not (50 percent probability or greater) that the proximate cause of any identified additional disability is event which was not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.

7.  Schedule the Veteran for a VA heart examination to evaluate his claimed myocardial infarction.  All indicated tests and studies are to be performed.  The examiner must review the claims file and must note that review in the report.  The examiner should acknowledge and discuss the findings in the VA treatment records, the February 2003 and January 2009 VA medical opinions, the May 2007 statement from the Veteran's private treatment provider, and the lay statements from the Veteran asserting the occurrence of an additional heart disability caused by VA treatment and proximately due to VA negligence.  The examiner should provide the following opinions:

(a)  After a full review of the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any additional heart disability (to include myocardial infarction) due to VA treatment, to include VA treatment notes dated in 1998, a January 2002 discogram, and August 2002 surgical procedure. 

(b)  If any additional disability is diagnosed, the examiner should then offer an opinion as to whether it at least as likely as not (50 percent probability or greater) that the proximate cause of any identified additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment from 1998 to the present.  The examiner should also discuss whether any failure on part of VA to timely diagnose and properly treat the lumbar spine disorder caused or contributed to the Veteran's development of any additional heart disability (including myocardial infarction or coronary artery disease) and whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the hospital care, medical or surgical treatment, or examination without informed consent.

(c)  If any additional disability is diagnosed, the examiner should then offer an opinion as to whether it at least as likely as not (50 percent probability or greater) that the proximate cause of any identified additional disability is event which was not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.

8.  Schedule the Veteran for a VA spine examination to clarify the nature and etiology of his claimed lumbar spine disorder.  All indicated tests and studies are to be performed.  The examiner must review the claims file and must note that review in the report.  Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner must provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed lumbar spine disability is casually related to his period of active service, to include the documented in-service fall injury in 1974.  In doing so, the examiner should acknowledge and discuss the findings in the in-service health records, VA examination reports and medical opinions (dated in February 2003, June 2003, May 2006, November 2008, and February 2009), the June 2002 and September 2008 statements from private treatment providers, and the statements from the Veteran asserting the continuity of lumbar spine symptomatology since service as well as a causal link between his current disorder and his in-service back injury.  

9.  Schedule the Veteran for a VA mental disorders examination to determine the nature and etiology of his claimed psychiatric disability, to include PTSD, paranoid schizophrenia, adjustment disorder, bipolar disorder, and depression.  All indicated tests and studies are to be performed.  The examiner must review the claims file and must note that review in the report.  In providing the requested findings and opinions, the examiner should acknowledge the Veteran's assertions of continuity of psychiatric symptomatology from service to the present and of a causal link between his claimed acquired psychiatric disorder and events during active service, in-service CDAAC evaluations in 1974, private and VA treatment records detailing findings for multiple psychiatric disorders, and the opinion and findings of the VA treatment providers in May 2007 and May 2010 VA treatment records.  The examiner should offer the following opinions:

(a)  The examiner should provide a full multiaxial diagnosis pursuant to DSM-IV, and should specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b)  Based on a review of the claims folder, examination of the Veteran, and applying sound medical principles, the examiner must offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service event, to include any verified treatment for depression or an in-service fall injury.

(c) The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disability found to be present had its onset in or is related to service. 

10.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


